Citation Nr: 0205992	
Decision Date: 06/06/02    Archive Date: 06/13/02

DOCKET NO.  02-06 567	)	DATE
	)
	)



THE ISSUE

Whether a June 1990 Board of Veterans Appeals (Board) 
decision denying an evaluation greater than 30 percent for 
post-traumatic stress disorder (PTSD) contained clear and 
unmistakable error.

(Entitlement to an effective date prior to July 9, 1990, for 
a 100 percent rating for PTSD is the subject of a separate 
Board decision.)



REPRESENTATION

Moving party represented by:  Thomas J. Reed, Attorney



APPEARANCE AT ORAL ARGUMENT

Moving Party and [redacted]






INTRODUCTION

The moving party had active military service from July 1967 
to July 1970.


FINDINGS OF FACT

1.  In a June 1990 decision, the Board denied the moving 
party's claim for a rating in excess of 30 percent for his 
service-connected PTSD.

2.  A VA hospital report, which showed that the moving party 
was unemployable in January 1987, was of record, but not 
considered, at the time of the June 1990 Board decision.

3.  Evidence available for review at the time of the June 
1990 Board decision established that the moving party was 
demonstrably unable to obtain or retain gainful employment.


CONCLUSION OF LAW

The June 1990 Board decision was clearly and unmistakably 
erroneous in not granting a 100 percent schedular evaluation 
for PTSD. 38 C.F.R. §§ 3.105, Part 4, Code 9411 (1996).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In asserting a claim of clear and unmistakable error, the 
claimant must show that: (1) either the correct facts, as 
they were known at the time, were not before the adjudicator 
(i.e., more than a simple disagreement as to how the facts 
were weighed or evaluated) or the statutory or regulatory 
provisions extant at the time were incorrectly applied; (2) 
the error must be "undebatable"" and of the sort "which, had 
it not been made, would have manifestly changed the outcome 
at the time it was made;" and (3) a determination that there 
was clear and unmistakable error must be based on the record 
and law that existed at the time of the prior adjudication in 
question.  Damrel v. Brown, 6 Vet. App. 242, 245 (1994), 
quoting Russell v. Principi, 3 Vet. App. 310, 313-314 (1992) 
(en banc).

The Court has further elaborated that clear and unmistakable 
error is a very specific and rare kind of error of fact or 
law that compels the conclusion, without doubt, that but for 
the error, the result would have been manifestly different.  
Fugo v. Brown, 6 Vet. App. 40, 43 (1993).  Final decisions 
are accorded a presumption of validity, and to simply claim 
clear and unmistakable error on the basis that a previous 
adjudication had improperly weighed and evaluated evidence 
can never rise to the stringent definition of clear and 
unmistakable error.  Luallen v. Brown, 8 Vet. App. 92, 94 
(1996); Fugo, 6 Vet. App. at 44 (citing Russell, 3 Vet. App. 
at 314).

The Board observes that a VA hospital report showing that the 
moving party was treated for PTSD from January to June 1987 
was of record at the time of the June 1990 Board decision.  
This report also shows that a VA examiner found that the 
moving party was unemployable.  The VA examiner specifically 
opined that the moving party was unemployable because of his 
concentration difficulties and inability to take stress.

Based on the foregoing, the Board concludes that the correct 
facts, as they were known at the time of the June 1990 Board 
decision, were not fully considered.  Specifically, the June 
1990 Board decision does not show that the aforementioned VA 
hospital report was considered.  In fact, it was not even 
listed as part of the evidence.  Since this hospital report 
showed that the moving party was found to be unemployable in 
1987, the Board's failure to consider it was an error which, 
had it not been made, likely would have changed the outcome 
of the decision.  The Board also emphasizes that, under the 
provisions of Diagnostic Code 9411 which were in effect in 
June 1990, the criteria for establishing a 100 percent rating 
for PTSD was symptoms which rendered a veteran demonstrably 
unable to obtain or retain employment.  See generally 
38 C.F.R. § 4.132 Diagnostic Code 9411 (1996).

Considering the VA hospital report which shows that the 
moving party was unemployable in 1987, the Board's failure to 
consider this hospital report, and the record and law that 
existed in June 1990, the Board finds that the moving party's 
PTSD was of a severity which warranted a 100 percent rating 
at the time of the June 1990 Board decision.  Therefore, the 
Board also finds that the decision in June 1990 constituted 
clear and unmistakable error. 38 C.F.R. § 3.105(a).



ORDER

The June 1990 Board decision was clearly and unmistakable 
erroneous in not granting a 100 percent schedular evaluation 
for PTSD.




		
	WAYNE M. BRAEUER 
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597B that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? In the section entitled "Appeal to the United States 
Court of Appeals for Veterans Claims," you are no 
longer required to file a copy of your Notice of Appeal 
with VA's General Counsel.
? In the section entitled "Representation before VA," 
you no longer need to have filed a "notice of 
disagreement ... that led to the decision the Board has 
just reviewed for CUE ... on or after November 18, 1988" 
as a condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 



